Luke, J.
The plaintiff sought to recover damages for an injury that he alleged was sustained by him in the use of a defective cleaver used for cutting the heads of iron rivets. The evidence clearly disclosed, (1) that his injury was the result of the negligence of a fellow-servant; (2) that the defect in the cleaver was not a latent one, and (3) that the defect in the cleaver was one that the plaintiff in the exercise of ordinary care could have discovered, and that his means of knowing of the defect were equal to those of the master. In fact, the evidence shows that the plaintiff was an expert, employed as such in the handling of the instrumentalities which he 'alleges caused his injury. The testimony disclosed no actionable injury' to the plaintiff by the defendant, but that the injury was due to a risk assumed and incident to the work about which he was engaged. The court did not err in granting a nonsuit.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.

Action for damages; from Chatham superior court — Judge Meldrim. January 11, 1921.
David S. Atkinson, for plaintiff.
Adams & Adams, for defendant.